NUMBER 13-15-00417-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ERNESTO LERMA,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                                     ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      This cause is before the Court on the State’s motion to direct the trial court clerk

to forward to this Court an original exhibit, a police dashcam video, entered as SX-A and

played for the trial court at the hearing on the motion to suppress in Cause No. 14-CR-

3970-H.
       The Court, having fully examined and considered the State’s motion to direct the

trial court clerk to forward original exhibits, is of the opinion that the motion should be

granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward original exhibit SX-A admitted at trial in Cause No. 14-CR-3970-H

to this Court within fifteen days from the date of this order.

                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2016.




                                              2